As filed with the Securities and Exchange Commission on December 6, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:March 31, 2012 Date of reporting period:September 30, 2011 COLDSTREAM DIVIDEND GROWTH FUND Semi-annual Report September 30, 2011 Item 1. Reports to Stockholders. September 30, 2011 Dear Fellow Shareholder: We began our second fiscal year on April 1st with a sense of optimism. The economy was in recovery mode, inflation and interest rates were low, and valuations seemed compelling. This optimism was borne out until we entered the mid-summer period. In July, the markets began to focus on the dysfunction in Washington and the well-publicized European debt issues. This caused the U. S. Markets to ignore reasonably good fundamentals, and instead, trade based upon the “headline of the day.” The markets became extremely volatile and between July 8th and September 30th, which encompassed 60 trading days, we had 33 days where the S&P 500® Index moved up or down by more than 1%. Investing in a highly volatile market environment tends to cause anxiety among investors, which leads them to just “step away,” and move assets to cash and short term fixed income investments, which are perceived to be less risky.In spite of the difficult environment, your Fund was well positioned and significantly outperformed its benchmark, the Russell 1000 Value®Index, over the six month period. Performance for the period from April 1, 2011 to September 30, 2011 was as follows: CMDGX Fund Russell 1000 Value®Index S&P 500® Index Six Months -11.86% -16.62% -13.78% Last Quarter -13.64% -16.20% -13.87% 1 Year and Since Inception (9/30/10) -1.59% -1.89% 1.14% Gross Expense Ratio: 1.47% (as of 7.29.2011 prospectus) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting recent month end may be obtained by visiting recent month end may be obtained by visiting www.coldstream.com or calling 1-877-476-1909 -2- On a relative basis, high quality dividend paying stocks have out-performed the overall market. The primary goal of the Fund seeks dividend income while maintaining exposure to the market.Our strategy is to invest in companies with an ability and propensity to increase their dividends over time. Of the 39 current holdings, all but American Express increased their dividend over the previous 12 month period. Also, while the Fund does not invest directly for yield, we are pleased with how the dividend yield is positioned in relationship to the dividend yield of the S&P 500® Index and the Russell 1000 Value®Index. The out-performance of the Fund versus the benchmark Russell 1000 Value® index during the semi-annual period is largely attributable to the absence of bank stocks within the Fund.We currently only hold 1 bank stock, JP Morgan Chase, which represents 1.9% of assets. In contrast, the benchmark index has 6 banks in the top 26 holdings representing 8.1% of assets. Also, consumer and technology stocks have held up relatively well. Our holdings of Altria, Coca Cola, Colgate-Palmolive, Hormel Foods, Intel, IBM, McCormick, McDonald’s, Microchip Technology, Microsoft, Phillip Morris, Procter & Gamble, Target and Xilinx have all had relative outperformance and are above their cost.Negatively impacting performance during the semi-annual period were economically sensitive stocks that traded down on fears of a global slowdown. Examples would be Dow Chemical, MMM, and Applied Materials. Listed below are the Fund’s top 10 holdings as of the end of September: Company Percent (%) Weighting Annualized Yield Abbot Labs Conoco Phillips IBM Microsoft McDonald’s Becton Dickinson Norfolk Southern CSX Corp PepsiCo Medtronic -3- The last quarter was one of the worst quarters in many years. Sentiment changed dramatically over a very short period of time. We responded to this environment by reducing risk and moving to lower beta stocks and increasing our cash position.At the end of September, cash represented 12.0% of the Fund’s portfolio. Many times in the past, October has proven to be a month where weak markets find a bottom. As we look forward to year-end, we are optimistic that markets may begin to focus on fundamentals which would suggest that markets may be poised to move higher. Based on the current consensus, the S&P 500® Index’s earnings for 2011 will be about $95, which means thatthe market is currently trading at a price earnings multiple (P/E) of only 11.9.With inflation and interest rates relatively benign, it should be possible to see a much higher market. We thank you for investing with us in what has been a very difficult period and are pleased we have been able to significantly outperform our benchmark. Sincerely, Robert D. Frazier Chief Investment Officer and Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investment performance reflects fee waivers.In the absence of these waivers, returns would be lower. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. -4- The information provided herein represents the opinion of Coldstream Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of shares outstanding), with each stock's weight in the Index proportionate to its market value. The Russell 1000 Value®Index measures the performance of those Russell 1000®companies with lower price-to-book ratios and lower forecasted growth values. You cannot invest directly in an index. Annualized Yield- An annualized rate of return is the return on an investment over a period other than one year (such as a month, or two years) multiplied or divided to give a comparable one-year return. For instance, a one-month ROI of 1% could be stated as an annualized rate of return of 12%. Or a two-year ROI of 10% could be stated as an annualized rate of return of 5%.Beta measures the sensitivity of rates of return on a fund to general market movements. The Price to Earnings (P/E) Ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. The information contained in this report is authorized for use when preceded or accompanied by a prospectus for the Coldstream Dividend Growth Fund, which includes more complete information on the charges and expenses related to an ongoing investment in the Fund.Please read the prospectus carefully before you invest or send money. The Fund is distributed by Quasar Distributors, LLC. -5- Coldstream Dividend Growth Fund EXPENSE EXAMPLE at September 30, 2011 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Coldstream Dividend Growth Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/11 – 9/30/11). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the -6- Coldstream Dividend Growth Fund EXPENSE EXAMPLE at September 30, 2011 (Unaudited)(continued) shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Account Value 4/1/11 Ending Account Value 9/30/11 Expenses Paid During Period* 4/1/11 – 9/30/11 Actual $ $ 881.40 $ Hypothetical (5% return before expenses) $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. -7- Coldstream Dividend Growth Fund Sector Allocation of Portfolio Assets at September 30, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. -8- Coldstream Dividend Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011(Unaudited) Shares COMMON STOCKS - 88.16% Value Aerospace Product and Parts Manufacturing - 3.98% Boeing Co. $ United Technologies Corp. Animal Slaughtering and Processing - 2.03% Hormel Foods Corp. Beverage Manufacturing - 5.12% Coca-Cola Co. PepsiCo, Inc. Computer and Peripheral Equipment Manufacturing - 3.31% International Business Machines Corp. Depository Credit Intermediation - 1.91% JPMorgan Chase & Co. Drugs and Druggists' Sundries Merchant Wholesalers - 2.06% Procter & Gamble Co. Engine, Turbine, and Power Transmission Equipment Manufacturing - 1.90% General Electric Co. Full-Service Restaurants - 1.97% Darden Restaurants, Inc. Health and Personal Care Stores - 1.90% Walgreen Co. Industrial Machinery Manufacturing - 1.81% Applied Materials, Inc. Insurance Carriers - 2.03% Aflac, Inc. Limited-Service Eating Places - 3.10% McDonald's Corp. The accompanying notes are an integral part of these financial statements. -9- Coldstream Dividend Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011(Unaudited)(continued) Shares COMMON STOCKS - 88.16% Value Medical Equipment and Supplies Manufacturing - 7.56% 3M Co. $ Becton, Dickinson & Co. Medtronic, Inc. Nondepository Credit Intermediation - 2.00% American Express Co. Oil and Gas Extraction - 1.76% Marathon Oil Corp. Other Financial Investment Activities - 1.78% Blackstone Group LP Other Food Manufacturing - 2.06% McCormick & Co., Inc. Other General Merchandise Stores - 4.01% Target Corp. Wal-Mart Stores, Inc. Other General Purpose Machinery Manufacturing - 1.91% Illinois Tool Works, Inc. Petroleum and Coal Products Manufacturing - 7.75% Chevron Corp. ConocoPhillips Marathon Petroleum Corp. Pharmaceutical and Medicine Manufacturing - 3.55% Abbott Laboratories Rail Transportation - 5.68% CSX Corp. Norfolk Southern Corp. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 2.13% Dow Chemical Co. The accompanying notes are an integral part of these financial statements. -10- Coldstream Dividend Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011(Unaudited)(continued) Shares COMMON STOCKS - 88.16% Value Securities and Commodity Contracts Intermediation and Brokerage - 1.87% BlackRock, Inc. $ Semiconductor and Other Electronic Component Manufacturing - 5.99% Intel Corp. Microchip Technology, Inc. Xilinx, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 2.06% Colgate Palmolive Co. Software Publishers - 3.02% Microsoft Corp. Tobacco Manufacturing - 3.91% Altria Group, Inc. Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $31,521,792) Shares SHORT-TERM INVESTMENTS - 11.99% Value Fidelity Institutional Money Market Portfolio - Class I, 0.12% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $4,036,582) TOTAL INVESTMENTS IN SECURITIES (Cost $35,558,374) - 100.15% Liabilities in Excess of Other Assets - (0.15)% ) NET ASSETS - 100.00% $ (a) Rate shown is the 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. -11- Coldstream Dividend Growth Fund STATEMENT OF ASSETS AND LIABILITIES at September 30, 2011 (Unaudited) ASSETS Investments in securities, at value (identified cost $35,558,374) $ Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Audit fees Advisory fees Administration and fund accounting fees Transfer agent fees and expenses Custody fees Shareholder reporting Chief Compliance Officer fee Legal fees Accrued other expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net assets $ The accompanying notes are an integral part of these financial statements. -12- Coldstream Dividend Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended September 30, 2011(Unaudited) INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Adminstration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Registration fees Chief Compliance Officer fee (Note 4) Legal fees Custody fees (Note 4) Trustee fees Insurance expense Reports to shareholders Miscellaneous expenses Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. -13- Coldstream Dividend Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, September 30, 2011 2010* to (Unaudited) March 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income - ) From net realized gain on investments - ) Total distributions to shareholders - ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase (decrease) in net assets NET ASSETS Beginning of period - End of period $ $ Undistributed net investment income $ $ (a) A summary of share transactions is as follows: Six Months Ended September 30, 2010* September 30, 2011 to (Unaudited) March 31, 2011 SharesPaid-in Capital SharesPaid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions - - Shares redeemed ) Net increase $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. -14- Coldstream Dividend Growth Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Six Months Ended September 30, September 30, 2011 2010* through (Unaudited) March 31, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income - ) From net realized gain on investments - # Total distributions - ) Net asset value, end of period $ $ Total return -11.86 % ‡ % ‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before advisory fee waiver % † % † After advisory fee waiver % † % † Ratio of net investment income to average net assets: Before advisory fee waiver % † % † After advisory fee waiver % † % † Portfolio turnover rate % † % ‡ * Commencement of operations. † Annualized. ‡ Not annualized. # Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. -15- Coldstream Dividend Growth Fund NOTES TO FINANCIAL STATEMENTS at September 30, 2011 (Unaudited) NOTE 1 - ORGANIZATION The Coldstream Dividend Growth Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek dividend income while maintaining exposure to the market.The Fund commenced operations on September 30, 2010. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Fund’s 2011 or 2012 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. -16- Coldstream Dividend Growth Fund NOTES TO FINANCIAL STATEMENTS at September 30, 2011 (Unaudited)(continued) C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-outbasis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. TheFund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of September 30, 2011, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. -17- Coldstream Dividend Growth Fund NOTES TO FINANCIAL STATEMENTS at September 30, 2011 (Unaudited)(continued) G. Regulated Investment Company Modernization Act: On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Modernization Act”) was signed into law.The Modernization Act modernizes several of the federal income and excise tax provisions related to regulated investment companies (“RICs”).Some highlights of the enacted provisions are as follows: New capital losses may now be carried forward indefinitely, and retain the character of the original loss. Under pre-enactment law, capital losses could be carried forward for eight years, and carried forward as short-term capital losses, irrespective of the character of the original loss. The Modernization Act contains simplification provisions, which are aimed at preventing disqualification of a RIC for “inadvertent” failures of the asset diversification and/or qualifying income tests. Additionally, the Modernization Act exempts RICs from the preferential dividend rule, and repealed the 60-day designation requirement for certain types of pay-through income and gains. Finally, the Modernization Act contains several provisions aimed at preserving the character of distributions made by a fiscal year RIC during the portion of its taxable year ending after October 31 or December 31, reducing the circumstances under which a RIC might be required to file amended Forms 1099 to restate previously reported distributions. Except for the simplification provisions related to RIC qualification, the Modernization Act is effective for taxable years beginning after December 22, 2010. The provisions related to RIC qualification are effective for taxable years for which the extended due date of the tax return is after December 22, 2010. -18- Coldstream Dividend Growth Fund NOTES TO FINANCIAL STATEMENTS at September 30, 2011 (Unaudited)(continued) NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not -19- Coldstream Dividend Growth Fund NOTES TO FINANCIAL STATEMENTS at September 30, 2011 (Unaudited)(continued) available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Securities - Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2011: -20- Coldstream Dividend Growth Fund NOTES TO FINANCIAL STATEMENTS at September 30, 2011 (Unaudited) (continued) Level 1 Level 2 Level 3 Total Common Stocks Accommodation & Food Services $ $
